Citation Nr: 0811270	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  01-08 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.

2.  Entitlement to an initial evaluation in excess of 30 
percent for hepatitis C.


The issue of entitlement to an initial evaluation in excess 
of 10 percent for hypothyroidism will be the subject of a 
separate decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in July 1994, the RO granted service 
connection for hepatitis and assigned a noncompensable 
evaluation, effective October 1993.  The veteran disagreed 
with the assigned rating.  Based on the receipt of additional 
evidence, the RO, in an October 2000 rating decision, 
increased the evaluation for hepatitis to 30 percent, 
effective October 1993.  In AB v Brown, 6 Vet. App. 35 
(1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service connected condition, the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  Since the veteran 
continues to assert that a rating in excess of 30 percent is 
warranted, the Board will consider it.

The October 2000 rating decision also denied the veteran's 
claim for service connection for gastroesophageal reflux 
disease.  

This case was remanded by the Board in May 2004.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The veteran participated in Travel Board hearings before two 
of the undersigned Veterans Law Judges.  Transcripts of the 
hearings are associated with the claims file.



A May 2004 Board decision remanded a claim for waiver of 
recovery of Chapter 31 Subsistence Allowance debt.  A July 
2007 Committee on Waivers and Compromises granted the waiver.  
In addition, the Board notes that a September 2005 statement 
of the case addressed the issue of service connection for 
hiatal hernia.  However, a substantive appeal was not filed.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.

The issue of service connection for gastroesophageal reflux 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  Prior to July 2, 2001, the veteran's hepatitis C was not 
productive of more than minimal liver damage.

2.  Since July 2, 2001, the veteran's hepatitis C has been 
manifested by complaints of fatigue and nausea, but with 
normal laboratory findings.


CONCLUSION OF LAW

An initial evaluation in excess of 30 percent for hepatitis C 
is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7345 (as in effect prior to July 2, 
2001), Diagnostic Code 7354 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection by a July 
1994 rating decision.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
any extant duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include VA medical 
records, and VA examination reports.  The veteran advised VA 
in March 2006 that VA had all of his medical records and had 
everything needed to substantiate his claim.

A June 2004 letter advised the veteran regarding the types of 
evidence to submit to substantiate a claim for a higher 
evaluation and the distribution of duties in obtaining such 
evidence.  There is no indication that there is additional 
evidence to obtain, and there is no additional notice that 
should be provided.  The veteran testified as to the impact 
of his disability on his functioning and indicated that he 
only receives treatment by VA.  Those records have been 
obtained and the veteran has been afforded multiple VA 
examinations.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Sanders, supra.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
hearing testimony, VA medical records, and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hepatitis C, the 
Board must evaluate the relevant evidence since the effective 
date of the award; it may assign separate ratings for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

A 100 percent evaluation may be assigned for infectious 
hepatitis with marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with episodes 
of several weeks duration aggregating three or more a year 
and accompanied by disabling symptoms requiring rest therapy.  
With moderate liver damage and disabling recurrent episodes 
of gastrointestinal disturbance, fatigue and mental 
depression, a 60 percent evaluation may be assigned.  With 
minimal liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency, 
but necessitating dietary restriction or other therapeutic 
measures, a 30 percent evaluation may be assigned.  
Diagnostic Code 7345 (as in effect prior to July 2, 2001).


For hepatitis C (or non-A, non-B hepatitis, with serologic 
evidence of hepatitis C infection and the following signs and 
symptoms due to hepatitis C infection:  A 100 percent rating 
is assigned for near constant debilitating symptoms (such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia and 
right upper quadrant pain).  A 60 percent evaluation may be 
assigned with daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly.  A 40 percent rating is 
assigned for daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  A 20 percent 
evaluation may be assigned for daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Diagnostic Code 7354.

The Board notes that, during the course of this appeal, 
specifically, July 2, 2001, new regulations became effective 
for the evaluation of service-connected hepatitis.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

The evidence supporting the veteran's claim includes his 
statements and VA medical records.  The Board observes that 
the veteran has complained of fatigue on VA examinations in 
May 1996, December 2000, and February 2006.  It was reported 
on VA examination in May 1996 that liver function tests in 
November 1995 revealed a positive hepatitis B core antibody 
and a positive hepatitis C antibody.  Liver enzymes were 
elevated.  

The evidence against the veteran's claim includes the 
findings contained in the VA medical records.  In this 
regard, the Board notes that when the veteran was 
hospitalized for a liver biopsy in January 1995, it was 
acknowledged that he had persistently elevated liver function 
tests, but that there was no jaundice, pruritus, icterus or 
gastrointestinal complaints.  It was concluded at that time 
that hepatitis C was stable.  An examination in May 1996 
revealed that the sclerae were not icteric.  There was no 
indication of weight loss, and the liver and spleen were not 
enlarged to palpation.  On the VA examination in October 
1996, the examiner noted that the findings of the January 
1995 liver biopsy meant that chronic active liver disease was 
absent.  It was opined that the veteran did not have more 
than mild hepatitis, but that he did not have chronic active 
hepatitis.  

The veteran underwent another liver biopsy in November 1998.  
This disclosed chronic hepatitis C (clinical) with mild 
periportal and lobular inflammation, and no fibrosis.  A 
December 2000 VA examination revealed no hepatosplenomegaly 
or ascites.  There was no tenderness over the liver.  No 
obvious muscle strength deficit or wasting was observed.  
There were normal liver function tests.  

It is significant to observe that the December 2001 VA 
examination revealed that following treatment with 
interferon, testing of his hepatitis C level was non-
measurable, and that it appeared that hepatitis C was in 
sustained remission.  The Board also points out that that VA 
examinations in March 2005 and February 2006 revealed no 
evidence of malnutrition or other signs of liver disease.  
The more recent examination showed no hepatosplenomegaly or 
right upper quadrant pain.  

The medical findings demonstrate no more than minimal liver 
damage under the criteria in effect prior to July 2, 2001, or 
that the veteran has any incapacitating episodes that would 
warrant a higher rating under the criteria in effect since 
that date.  Clearly, his hepatitis C is in remission.  The 
medical findings are of greater probative value than the 
veteran's allegations regarding the severity of hepatitis C.  
The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for an initial evaluation 
in excess of 30 percent for hepatitis C at any point during 
the course of the appeal.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hepatitis C 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran has been 
frequently hospitalized for the disorder.  Moreover, while 
the veteran has had multiple subjective complaints which he 
contends interfere with employment, objectively his hepatitis 
C is in remission.  Thus, marked interference with employment 
has not been shown.  This is further supported by the 
implicit finding of his primary care provider that the 
condition does not impact him sufficiently to render him in 
need of vocational rehabilitation services as a result of the 
condition.  Therefore, in the absence of exceptional or 
unusual factors, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

An initial evaluation in excess of 30 percent for hepatitis C 
is denied.


REMAND

The veteran also asserts that service connection is warranted 
for gastroesophageal reflux disease.  He argues that it is 
secondary to his service-connected hepatitis C.  In this 
regard, the Board observes that there are conflicting medical 
opinions of record.  Following a VA examination in May 1996, 
the diagnosis was chronic hepatitis, either B or C, with 
associated gastroesophageal reflux disease, which might be 
related to chronic hepatitis.  However, a VA physician 
concluded in October 1996 that gastroesophageal reflux 
disease was not caused by hepatitis A, B or C, or other viral 
hepatidites.  

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen, by providing that "any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  

The Board points out that it does not appear that either 
opinion rendered was made based on a review of the claims 
folder.  In addition, neither examiner addressed the issue of 
whether the veteran's condition was aggravated by a service-
connected disability.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
gastrointestinal examination to determine 
the nature of his gastroesophageal reflux 
disease and to provide an opinion as to its 
possible relationship to service, or a 
service-connected disability.  The examiner 
is requested to furnish an opinion 
concerning whether it is at least as likely 
as not that the veteran's service-connected 
hepatitis C caused or aggravated 
(permanently worsened beyond normal progress 
of the disorder) his gastroesophageal reflux 
disease.  If hepatitis C caused a permanent 
increase in the severity of his 
gastroesophageal reflux disease, the 
examiner should quantify, if possible, the 
extent to which the disability was 
aggravated.  The examiner should set forth 
the rationale for any opinion expressed.  
All necessary tests should be performed.  
The claims folder should be made available 
to and reviewed by the examiner in 
conjunction with the examination.

2.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


			
	HEATHER J. HARTER	WAYNE M. BRAEUER
	          Acting Veterans Law Judge                               
Veterans Law Judge
          Board of Veterans' Appeals                         
Board of Veterans' Appeals


	                     
______________________________________________
	KATHY A. BANFIELD  
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


